       Case 1:15-cv-00107-JTJ Document 171 Filed 04/27/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

 IAN R. ELLIOT, an Individual Partner          CV-15-107-BLG-JTJ
 of Starfire LP, Beneficiary of Ada
 Elliot’s Estate and ESTATE OF ADA
 ELLIOT,                                         ORDER
       Plaintiffs,
 v.
 CINDY M. ELLIOT and ELLIOT and
 ASSOCIATES,
       Defendants.

      Upon Plaintiff, Ian Elliot’s (Elliot) Motion for Zoom Appearance at the
May 10, 2021 hearing, (Doc. 170) and with good cause shown, IT IS HEREBY
ORDERED that the Motion for Zoom Appearance is GRANTED. Elliot may
appear at the May 10, 2021 hearing by Zoom. Elliot will contact the Clerk of
Court’s Office in Billings, Montana for the Zoom information.

      DATED this 27th day of April, 2021.




                                       -1-
